DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 4-24 and 29-31 are rejected.
	Claim 3 has been canceled.
	Claims 25-28 are withdrawn.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020, has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
29 recites the limitation "said large mesh" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "said mesh" in lines 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "said mesh" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kathan et al. (US 2014/0326683) [hereinafter Kathan].
	With respect to claim 1, Kathan discloses a coalescer 10, as shown in Fig. 1, having: a core tube 22 having an attachment end and a closed end opposite each other, as shown in Fig. 1; said core tube 22 having a circular cross section and a length between said attachment end and said closed end, as shown in Fig. 2; wherein said core tube 22 is hollow, as shown in Fig. 2; said attachment end of said core tube 22 having an opening 16, as shown in Fig. 2; a multiplicity of holes along the length of said core tube 22, as shown in Fig. 2; wherein said holes are positioned in the same 90° arc 
	
With respect to claim 4, Kathan dislcoses wherein said mesh is sized between size 10 mesh and 100 mesh (see paragraph 0016).

With respect to claim 11, Kathan discloses wherein said attachment end is attachable inside an extraction chamber 30-33 so as to be in operative communication with a coalescing assembly 25 (hydrocarbon filtering apparatus), as shown in Fig. 3.

With respect to claim 16, Kathan discloses wherein said mesh 20 has a multiplicity of hole sizes (see paragraph 0016).

	With respect to claim 20, Kathan discloses wherein said mesh 20 is made from one of aluminum, stainless steel or plastic (see paragraph 0015).


Claim(s) 1-2, 7, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frasier (US 7,115,204).
With respect to claim 1, Frasier discloses a filter 1, as shown in Fig. 1, having: a center tube 23 (core tube) having an attachment end and a closed end opposite each other, as shown in Fig. 8; said core tube 23 having a circular cross section and a length between said attachment end and said closed end, as shown in Figs. 2 and 4; wherein said core tube 23 is hollow, as shown in Fig. 2; said attachment end of said core tube 23 having an opening, as shown in Fig. 8; a multiplicity of holes 31 along the length of said core tube 23, as shown in Fig. 2; wherein said holes 31 are positioned in the same 90° arc of said circular cross section along said length of said core tube 23, as shown in Fig. 2; and a single length of screen 5 (mesh), wherein a first side of said mesh 5 is attached to said core tube 23 (see col. 3, lines 62-65) and said length of mesh 5 is spirally wrapped a multiplicity of times about said core tube 23 (see col. 4, lines 1-4) and said mesh 5 secured by a ties or bands 7 (closure piece), as shown in Fig. 1.

With respect to claim 2, Frasier discloses an end plate 9 (first spacer disc) attached to said core tube 23 near said attachment end, as shown in Fig. 8; an end plate 11 (second spacer disc) attached to said core tube 23 near said closed end, as shown in Fig. 8; and wherein said wrap of mesh 5 is positioned between said first spacer disc 9 and said second spacer disc 11, as shown in Fig. 8.

With respect to claim 7, Frasier discloses wherein said holes 31 are positioned in substantially the same orientation along said core tube 23, as shown in Fig. 2.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kathan (US 2014/0326683).
	With respect to claims 5 and 6, Kathan teaches a large mesh inserted between the mesh wraps (see paragraph 0015, the mesh sheet may be multilayer composite including layers having similar or different characteristics).  Kathan lacks wherein said large mesh has larger holes than said mesh.  However, this is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct 

	With respect to claim 29, Kathan discloses a coalescer 10, as shown in Fig. 1, having: a core tube 22 having an attachment end and a closed end opposite each other, as shown in Fig. 1; said core tube 22 having a circular cross section and a length between said attachment end and said closed end, as shown in Fig. 2; wherein said core tube 22 is hollow, as shown in Fig. 2; said attachment end of said core tube 22 having an opening 16, as shown in Fig. 2; a multiplicity of holes along the length of said core tube 22, as shown in Fig. 2; a single length of mesh 20, wherein a first side of said mesh 20 is attached to said core tube 22 and said length of mesh 20 is spirally wrapped a multiplicity of times about said core tube 22 (see paragraph 0009) and said mesh 20 secured by an end element 15 (closure piece) (see paragraph 0012); wherein said mesh 20 is sized between size 10 mesh and 100 mesh (see paragraph 0016 of Kathan; applicant stated on page 14 of applicant’s remarks filed on April 8, 2020, that a size 10 mesh holes has a nominal sieve opening of 2mm2.  Kathan teaches that the mesh 20 have hole size of .025mm2 or more, e.g., in the range of 0.25mm2 to about 4mm2 or more (see paragraph 0016).  Therefore, the mesh 20 disclosed by Kathan is within the 
Kathan lacks wherein said large mesh is shorter than said mesh and has larger holes than said mesh.  However, this is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Furthermore, it would have been obvious to one of ordinary skill in the art to provide the spacer mesh disclosed by Kathan shorter and with larger holes than the mesh, as claimed by applicant, in order to enhance the effectiveness of the coalescer and since Kathan already teaches that the large mesh can have different characteristics than the mesh (see paragraph 0015).
Claims 4, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frasier (US 7,115,204).
With respect to claims 4, 8 and 16, Frasier teaches that the screen openings may be sized to suit the particular application (see col. 3, lines 54-55).  Frasier lacks wherein .


Claims 1-2 and 4-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kathan (US 2014/0326683) in view of Frasier (US 7,115,204).
	With respect to claim 1, Kathan discloses a coalescer 10, as shown in Fig. 1, having: a core tube 22 having an attachment end and a closed end opposite each other, as shown in Fig. 1; said core tube 22 having a circular cross section and a length between said attachment end and said closed end, as shown in Fig. 2; wherein said core tube 22 is hollow, as shown in Fig. 2; said attachment end of said core tube 22 having an opening 16, as shown in Fig. 2; a multiplicity of holes along the length of said core tube 22, as shown in Fig. 2; wherein said holes are positioned in the same 90° arc of said circular cross section along said length of said core tube 22, as shown in Fig. 2; 
Kathan lacks said mesh secured by a closure piece.
	Frasier teaches a filter 1, as shown in Fig. 1, having: a screen 5 spirally wrapped a multiplicity of times about a center tube 23.  One or more ties or band 7 (closure piece) are placed over the screen 5 to surround the screen outer wrap and hold it against posts (see col. 4, lines 15-18), as shown in Fig. 1.  It would have been obvious to provide the coalescer disclosed by Kathan with a closure piece, as taught by Frasier, in order to surround the outer wrap of the mesh and keep it place (see col. 4, lines 15-18) as an alternative manner of securing the mesh to the core tube or in addition the securing means disclosed by Kathan.

	With respect to claim 2, Kathan discloses an end element 14 (first spacer disc) attached to said core tube 22 near said attachment end, as shown in Fig. 1; an end element 15 (second spacer disc) attached to said core tube 22 near said closed end, as shown in Fig. 1; and wherein said wrap of mesh 20 is positioned between said first spacer disc 14 and said second spacer disc 15, as shown in Fig. 1.

With respect to claims 4 and 8, Kathan discloses wherein said mesh is sized between size 10 mesh and 100 mesh.  



	With respect to claim 7, Kathan discloses wherein said holes are positioned in substantially the same orientation along said core tube 22, as shown in Fig. 2.

With respect to claims 11 and 12, Kathan discloses wherein said attachment end is attachable inside an extraction chamber 30-33 so as to be in operative 

	With respect to claims 13-15, Kathan discloses wherein said holes are positioned between said first spacer disc 14 and said second spacer disc 15, as shown in Fig. 2.

	With respect to claims 16-19, Kathan discloses wherein said mesh 20 has a multiplicity of hole sizes (see paragraph 0016).

	With respect to claims 20-24, Kathan discloses wherein said mesh 20 is made from one of aluminum, stainless steel or plastic (see paragraph 0015).


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kathan (US 2014/0326683) in view of Olsen et al. (US 2006/0254973) [hereinafter Olsen].
	With respect to claim 30, Kathan lacks a multiplicity of said spacer mesh, wherein one of said spacer mesh is inserted every four (4) to six (6) rotations of said mesh.
	Olsen teaches a cylindrical filter, as shown in Fig. 1, having layers of filter medium 2 and spacer medium 1 (spacer mesh) surrounding a core 4, as shown in Fig. 1.  A multiplicity of said spacer medium 1 can be provided where one layer is not long enough to constitute the entire layer of the medium (see paragraphs 0220-0222).  The layered structures having filter medium and spacer medium can be varied (see 

With respect to claim 31, Kathan discloses wherein said holes are positioned in the same 90° arc of said circular cross section along said length of said core tube 22, as shown in Fig. 2.


Response to Arguments
Applicant's arguments filed on December 4, 2020, have been fully considered but they are not persuasive. 
In response to applicant’s argument that Frasier is unrelated to applicant’s disclosure because it is directed to a device for filtering particulates from a pool while applicant’s invention is directed to a separator of water from hydrocarbons: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 29. When reading the preamble in the context of the entire claim, the recitation “for facilitating the separation of a liquid emulsified in a hydrocarbon from said hydrocarbon” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Frasier teaches the claimed structure in the body of the claims.
In response to applicant’s argument that Kathan teaches a coalescer and do not have the same purpose and do not work in the same manner as applicant’s separator: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 29. When reading the preamble in the context of the entire claim, the recitation “for facilitating the separation of a liquid emulsified in a hydrocarbon from said hydrocarbon” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  Furthermore, Kathan teaches the claimed structure in the body of the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the surface area of the mesh is used for liquid to gas separation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In response to applicant’s argument that Kathan lacks the holes positioned along the core in the same 90 degree arc because the holes are located around the entire circumference of the core: This argument is not persuasive.  Claim 1 requires a multiplicity of holes along the length of the core tube, which Kathan is showing in Fig. 2.  Claim 1 further requires the holes positioned in the same 90 degree arc, which is also shown in Fig. 2 of Kathan.  All the claim requires is that more than one of the holes are positioned in the same 90 degree arc, and Kathan shows this structure is Fig. 2.  Furthermore, Applicant stated that “if all the holes are in a line, then they are all in the same 90 degree arc of the circular cross section of the core tube” (see page 12, lines 6-7 of applicant’s remarks) and Kathan teaches a multiplicity of holes in a line, as shown in Fig. 2.
	In response to applicant’s argument that to be in the same 90 degree arc of each other the holes need to all be in the same quadrant and Kathan has holes around the entire 360 degree, or all quadrants: The claim does not require all of the holes to be in the same 90 degree arc.  The claim only requires a multiplicity of holes to be in the same 90 degree arc, and Kathan meets the claimed limitation.  Applicant’s provided figure showing Kathan’s core (see page 13 of applicant’s remarks) shows two holes in each of the quadrants, and that meets the claimed limitation.  
	In response to applicant’s argument that Frasier teaches holes all around the circumference core: Claim1 is not limiting all the holes to a 90 degree arc.  All the claim 
	In response to applicant’s argument that the end element 15 of Kathan functions more similarly to Applicant’s closed end and does not secure the mesh: Kathan teaches an end element 15 which has been considered the claimed closure piece in the anticipation rejection.  Kathan teaches that the end elements may comprise a bonding composition applied to the windings of the mesh sheet at the end of the cylindrical body and/or the core to seal the ends of the cylindrical body (see paragraph 0012 of Kathan).  Therefore, the end element (closure piece) disclosed by Kathan is securing the mesh, as required by claim 1.  Claim 1 does not include any structural limitations regarding the closure piece, and therefore, end piece disclosed by Kathan has been considered to be the claimed closure piece.  Applicant stated that “the Examiner admits that Kathan lacks said mesh secured by a closure piece”, and this was because a second interpretation of the claim was given by the examiner in an obviousness rejection, in order to consider the closure piece as a tie, since applicant’s previous arguments stated that the closure piece was a tie.  
In response to applicant’s argument that Kathan lacks separate sheets inserted into the wraps of the mesh: It is noted that the features upon which applicant relies (i.e., separate sheets inserted into the wraps of the mesh) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	In response to applicant’s argument that there is not a merely recitation of relative mesh size being the difference between Frasier’s invention and applicant’s invention in claims 4, 8 and 16: This argument is not persuasive.  The mesh size has been considered to be an obvious modification, as stated in the rejection above.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, only knowledge which was within the level of ordinary skill at the time the claimed invention was made, has been taken into account.  
	In response to applicant’s argument that one of ordinary skill would not look to Frazier to combine with Kathan for the closure piece: This argument is not persuasive.  Frasier teaches a filter 1, as shown in Fig. 1, having: a screen 5 spirally wrapped a multiplicity of times about a center tube 23.  One or more ties or band 7 (closure piece) are placed over the screen 5 to surround the screen outer wrap and hold it against 
	In response to applicant’s argument that the end elements of Kathan would not be functional and completely extraneous on Frazier: Kathan teaches the elements of claim 2, and it is not been modified by Frasier, in the obviousness rejection.
	In response to applicant’s argument that Kathan does not disclose the holes positioned in the same 90 degree arc of the circular cross section along the length of the core tube: As stated above, and as shown by applicant’s provided figures with respect to Kathan, Kathan does teaches the claimed limitation.
	In response to applicant’s argument that Kathan does not teach a large mesh inserted between the mesh wrap: Kathan teaches a large mesh inserted between the mesh wraps (see paragraph 0015, the mesh sheet may be multilayer composite including layers having similar or different characteristics).
	In response to applicant’s argument that Kathan lacks the holes positioned substantially in the same orientation along the core tube because the holes are around the entire circumference of the core: This argument is not persuasive.  Kathan teaches the holes are positioned in substantially the same orientation along said core tube 22, as shown in Fig. 2.  Even though the holes are around the circumference, they are in in substantially the same orientation along said core tube 22.  If applicant intends to claim that there is only a single line of holes, that is not what the current limitations of the claim require.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778